DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Lynn Tucker on February 8, 2022.

The application has been amended as follows: 
1.	(Currently amended) A composition comprising a refrigerant mixture for replacing R-410A said refrigerant mixture consisting essentially of from 28 to 36  weight percent difluoromethane, 58 to 63 weight percent 2,3,3,3-tetrafluoropropene, and 6 to 8 weight percent carbon dioxide, wherein said refrigerant mixture provides GWP less than 250, capacity within 15% of R-410A, average temperature glide of less than 11 ⁰C, and COP greater than R-410A.
2.	(Canceled) 
3.	(Canceled) 
4.	(Canceled) 

6.	(Currently amended) The composition of claim 1, said refrigerant mixture consisting essentially of 35 to 37 weight percent difluoromethane, 57 to 59 weight percent 2,3,3,3-tetrafluoropropene, and 5 to 7 weight percent carbon dioxide.
7.	(Currently amended) The composition of claim 1, said refrigerant mixture consisting essentially of 36 weight percent difluoromethane, 58 weight percent 2,3,3,3-tetrafluoropropene, and 6 weight percent carbon dioxide.
8.	(Canceled) 
9.	(Currently amended) The composition of claim 1, said refrigerant mixture consisting essentially of from 29 weight percent difluoromethane, 63 weight percent 2,3,3,3-tetrafluoropropene, and 8 weight percent carbon dioxide.
10.	(Original) The composition of claim 1, further comprising one or more components selected from the group consisting of lubricants, dyes, solubilizing agents, compatibilizers, stabilizers, tracers, anti-wear agents, extreme pressure agents, corrosion and oxidation inhibitors, metal surface energy reducers, metal surface deactivators, free radical scavengers, foam control agents, viscosity index improvers, pour point depressants, detergents, viscosity adjusters, and mixtures thereof.
11.	(Original) The composition of claim 10, wherein said lubricant is selected from the group consisting of mineral oil, alkylbenzene, polyol esters, polyalkylene glycols, polyvinyl ethers, polycarbonates, perfluoropolyethers, synthetic paraffins, synthetic naphthenes, polyalpha-olefins, and combinations thereof.
12.	(Original) The composition of claim 10, wherein said stabilizer is selected from the group consisting of hindered phenols, thiophosphates, butylated triphenylphosphorothionates, organo phosphates, or phosphites, aryl alkyl ethers, terpenes, terpenoids, epoxides, fluorinated epoxides, oxetanes, ascorbic acid, thiols, lactones, thioethers, amines, nitromethane, alkylsilanes, benzophenone 
13.	(Original) A process for producing cooling comprising condensing the composition of claim 1 and thereafter evaporating said composition in the vicinity of a body to be cooled.
14.	(Original) A process for producing heating comprising evaporating the composition of claim 1 and thereafter condensing said composition in the vicinity of a body to be heated.
15.	(Original) A method of replacing R-410A in air conditioning or heat pump systems comprising providing the composition of claim 1 as replacement for said R-410A in said air conditioning or heat pump system.
16.	(Original) The method of claim 15, wherein the air conditioning or heat pump system comprises an evaporator and the evaporator operates at a midpoint temperature from about 0ºC to about 20ºC.
17.	(Original) An air conditioning or heat pump system comprising an evaporator, a compressor, a condenser, and an expansion device, characterized by containing the composition of claim 1.
18.	(Canceled) 
19.	(Canceled) 
20.	(Original) A method of replacing R-410A in refrigeration systems comprising providing the composition of claim 1 as replacement for said R-410A in said refrigeration system.
21.	(Original) A refrigeration system comprising an evaporator, a compressor, a condenser, and an expansion device, characterized by containing the composition of claim 1.
22.	(Canceled) 

24.	(Canceled) 
25.	(Canceled) 

Allowable Subject Matter
Claims 1, 6, 7, 9-17, 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s terminal disclaimer overcomes the double patenting rejections. The evidence presented in applicant’s response provides persuasive evidence that applicant has found a sub-range with unexpected properties within the broad ranges disclosed in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761